In a coram nobis proceeding to vacate a judgment of the Supreme Court, Kangs County, rendered December 3, 1953, defendant appeals from an order of the said court dated June 3, 1970, which denied the application after a hearing. Order affirmed. Defendant has fully served the sentence challenged herein. Questions now raised as to the validity or excessiveness of the sentence are no longer viable claims (People v. Coleman, 30 N Y 2d 582). Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Benjamin, JJ., concur.